DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
Page 9, Line 21 (or p. [0017]): “reliably bens” should read “reliably bend”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1
Claim 7 recites the limitation “the region with respect to an axis of the medical device body” in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation “bending operating part” in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Additionally, claims 2-25 are rejected due to their dependence on claim 1. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Webler et al. (US 20040059288 A1).


Regarding claim 1, Webler teaches:
A medical device (see FIG. 1, tendon deflection system: 100; see also p. [0002]), comprising: a medical device body (see FIG. 1, body comprises sections: 102, 104, 106, 108; see also p. [0055]) having an elongated shape (evident from FIG. 1-2); a plurality of operating lines (see FIG. 1, tendon: 112, comprised of sections 112a, 112b; see also p. [0055]) comprising a first operating line (see FIG. 1, tendon section: 112a) and a second operating line (see FIG. 1, tendon section: 112b) that are inserted in an axial direction of the medical device body (102,104, 106, 108) (evident from FIG. 1-2); and a bending operating device (see FIG. 1, comprising pulley: 114 and pivot center: 110) that pulls the first operating line (112a) and the second operating line (112b) such that a bending operation of a distal end part (see FIG. 1, distal end: 126) of the medical device body (102, 104, 106, 108) is performed (see p. [0056]), wherein at an intermediate part (see FIG. 1, tendon section: 104) and a proximal end part (see FIG. 1, tendon section: 102) in the axial direction of the medical device body (102, 104, 106, 108), the first operating line (112a) and the second operating line (112b) extend in parallel such that the first operating line (112a) and the second operating line (112b) are spaced apart from each other in a circumferential direction of the medical device body (102, 104, 106, 108) (evident from FIG. 1-2 and 29; see also p. [0058] discussing tendon sheaths 118, 120, containing tendons 112a, 112b, are positioned 180° apart on the outer diameter of shaft 116), and at a distal end part (126) in the axial 

Regarding claim 2, Webler teaches:
The medical device (100) according to claim 1, wherein the first operating line (112a) and the second operating line (112b) are pulled at a time by an operation on the bending operating device (114, 110) (see p. [0066]).

Regarding claim 3, Webler teaches:
The medical device (100) according to claim 1, wherein distal ends of the first operating line (112a) and the second operating line (112b) are coupled to each other (i.e., via anchoring ring: 122, see FIG. 1 and p. [0060]).



Regarding claim 4, Webler teaches:
The medical device (100) according to claim 1, wherein at the intermediate part (104) and the proximal end part (102) in the axial direction of the medical device body (102, 104, 106, 108), the first operating line (112a) and the second operating line (112b) are disposed at positions that face each other in the circumferential direction of the medical device body (102, 104, 106, 108) (necessarily; see p. [0058] discussing tendon sheaths 118, 120, containing tendons 112a, 112b, are positioned 180° apart on the outer diameter of shaft 116, indicating the first and second operating lines face each other in the circumferential direction of the device body).

Regarding claim 10, Webler teaches:
The medical device (100) according to claim 9, wherein a distance from the distal end of the curved region (see FIG. 1, distal end of section 106) to the distal ends of the first operating line (112a) and the second operating line (112b) (i.e., length of section 108, see FIG. 1) is longer than a distance from a proximal end of the curved region (see FIG. 1, proximal end of section 106) to the distal end thereof (see FIG. 1, distal end of section 106) in the axial direction of the medical device body (102, 104, 106, 108) (evident from FIG. 1, length of section 108 is visibly longer than length of section 106).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Webler et al. (US 20040059288 A1), as applied to claim 1 above, and further in view of Kanemasa (US 20150202409 A1).

Regarding claim 5, Webler teaches:
The medical device (100) according to claim 1, wherein the medical device body (102, 104, 106, 108) comprises a tube (see FIG. 29-31, catheter shaft: 116) having a lumen (see FIG. 29, center lumen within shaft 116), and a first hollow tube (see FIG. 29, tendon sheath: 118) and a second hollow tube (see FIG. 29, tendon sheath: 120) that are buried in the tube (116) and allows the first operating line (112a) and the second operating line (112b) to be respectively inserted therethrough (see p. [0061]), and at the distal end part (126) of the medical device body (102, 104, 106, 108) in the axial direction (see FIG. 1, in section 106), the first hollow tube (118) and the second hollow tube (120) are curved (at an angle 2.theta, see p. [0059]) such that the first hollow tube (118) and the second hollow tube (120) approach each other in the circumferential direction of the medical 
However, Webler does not explicitly disclose: a resin tube.  Kanemasa, in the same field of endeavor, teaches a medical instrument capable of enhancing the slidability of an operating wire in a lumen (see Abstract), comprising a resin tube (see FIG. 2, sheath: 16, see p. [0061]) having a lumen (see FIG. 2, main lumen: 20), and a first hollow tube (see FIG. 2, sub-lumen: 30) and a second hollow tube (see FIG. 2, opposite sub-lumen: 30) that are buried in the resin tube (16) (see p. [0034], evident from FIG. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Webler to incorporate the teachings of Kanemasa by using a tube manufactured with resin material, for the purpose of reducing friction and improving maneuverability of the tube within the patient, since Kanemasa teaches coating the main tube of the medical instrument with a hydrophilic resin material has a lubricating effect on the tube (see p. [0067]).

Regarding claim 9, Webler teaches:
The medical device (100) according to claim 1, wherein the medical device body (102, 104, 106, 108) comprises a tube (see FIG. 29-31, catheter shaft: 116) having a lumen (see FIG. 29, center lumen within shaft 116), the first operating line (112a) and the second operating line (112b) are inserted around the lumen of the resin tube (116) (evident from FIG. 29-31), necessarily parallel if they share a single tendon sheath) is formed between a distal end of the curved region (see FIG. 1, distal end of section 106), and distal ends of the first operating line (112a) and the second operating line (112b) (i.e., in distal section 108, see FIG. 1).
However, Webler does not explicitly disclose: a resin tube.  Kanemasa, in the same field of endeavor, teaches a medical instrument capable of enhancing the slidability of an operating wire in a lumen (see Abstract), comprising a resin tube (see FIG. 2, sheath: 16, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Webler to incorporate the teachings of Kanemasa by using a tube manufactured with resin material, for the purpose of reducing friction and improving maneuverability of the tube within the patient, since Kanemasa teaches coating the main tube of the medical instrument with a hydrophilic resin material has a lubricating effect on the tube (see p. [0067]).

Claims 6 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Webler et al. (US 20040059288 A1), as applied to claim 1 above, and further in view of Bolduc et al. (US 20160206853 A1).

Regarding claim 6, Webler teaches:
The medical device (100) according to claim 1, wherein the bending operating device (114, 110) comprises a rotating member (see FIG. 1, pulley: 114) that is rotatably journaled (i.e., via pivot center: 110, see FIG. 1) and is engaged with the first operating line (112a) and the second operating line (112b) (see p. [0056]), and to which a proximal end part of the first operating line (112a) and a proximal end part of the second operating line (112b) are fixed (see p. [0061]).
However, Webler does not explicitly disclose: a moving mechanism that moves the rotating member in a pulling direction in which the first operating line and the second operating line are pulled, and an opposite direction opposite to the pulling direction.  Bolduc, in a similar field of endeavor, teaches a medical device (i.e., an endovascular guide catheter, see Abstract), wherein a bending operating device (see FIG. 3, steering assembly: 17) comprises a rotating member (see FIG. 6, reel: 46) that is rotatably journaled (i.e., via pin: 52, see FIG. 5) and is engaged with an operating line (see FIG. 6, pull wire: 20) (see p. [0036]), and a moving mechanism (see FIG. 6, steering mechanism: 16, comprising threaded rod: 38, slider: 40, rack: 42, and gear: 44) that moves a rotating member (46) in a pulling direction in which an operating line (20) is pulled, and an opposite direction opposite to the pulling direction (see FIG. 5-6 and p. [0036] discussing rotation of the reel 46 causes the pull wire 20 to wind or unwind around the reel 46, depending on the direction of rotation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Webler to incorporate the teachings of Bolduc by attaching a moving mechanism, such as a gear and a rack, using connection methods known in the art, within the body of the device and journaled to the rotating member (pulley) of Webler, so that the rotating member can be manipulated by the operator in a pulling direction and/or an opposite direction, for the purpose of allowing the operator to control the steering direction of the distal end of the medical device with minimal amount of manipulation (see Bolduc, p. [0005]).


Regarding claim 16, Webler teaches:
The medical device (100) according to claim 6, wherein the rotating member (114) has an engaging part that is engaged with the first operating line (112a) and the second operating line (112b), and the engaging part is formed in a circular shape or circular-arc shape centered on a rotation center (see FIG. 1, pivot center: 110) of the rotating member (114).
The Examiner points to FIG. 1-2 depicting the first and second operating lines (112a, 112b) engaged around the inner cylindrical column of the rotating member (114), see p. [0062], which the Examiner is interpreting as the claimed “engaging part”.  It is evident from FIG. 1-2 that this engaging part has a circular shape and is centered along a rotation center / “pivot center” (110).

Regarding claim 17, Webler discloses the claimed invention, substantially as claimed, as set forth above in claim 6.  However, Webler does not explicitly disclose: the bending operating device includes an operation receiving part that operates in response to a user’s operation, and as power of the operation receiving part is transmitted to the rotating member via the moving mechanism, the rotating member moves in the pulling direction and the opposite direction.  Bolduc, in a similar field of endeavor, teaches (see FIG. 3-4) a medical device (i.e., an endovascular guide catheter, see Abstract), wherein a bending operating device (steering assembly: 17) includes an operation receiving part (actuator: 18) that operates in response to a user's operation (see p. [0032]), and as power of the operation receiving part (18) is transmitted to a rotating member (reel: 46) via the moving mechanism (steering mechanism: 16, comprising threaded rod: 38, slider: wind or unwind around the reel 46, depending on the direction of rotation; see also p. [0038] discussing rotation of actuator 18 by a clinician translates the slider 40 in the proximal direction, the translation which, in turn, engages gear 44 along the rack 42 causing rotation of the gear 44 and the reel 46 relative to the slider 40 and the rack 42, thereby causing the pull wire to wind or unwind along the reel 46).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Webler to incorporate the teachings of Bolduc by using an operation receiving part (i.e., an actuator) to transmit rotational power to the rotating member (pulley) of Webler via the moving mechanism of Bolduc in order to move the rotating member (pulley) of Webler in the pulling direction and/or the opposite direction, for the purpose of allowing the operator to manually control the steering direction of the distal end of the medical device with minimal amount of manipulation (see Bolduc, p. [0005]).

Regarding claim 18, the combined device of Webler and Bolduc teaches (see combination above in claim 17):
The medical device (100) according to claim 17, wherein the operation receiving part (Bolduc: 18) is journaled in a rotationally operable manner (see p. [0025]), the moving mechanism (Bolduc: 16) includes a pinion (see Bolduc FIG. 6, gear: 44) provided integrally and coaxially with the operation receiving part (Bolduc: 18) (see p. [0038]), and a rack member (see Bolduc FIG. 6, rack: 42) configured to move forward and backward in journaled to the rack member (Bolduc: 42, see p. [0042]).
Under broadest reasonable interpretation, the Examiner is interpreting the term “journaled” to mean “fixed by a plain cylindrical bearing to interact with a shaft or axle”.  Bolduc teaches, “The actuator 18 comprises a knob and internal components that can be rotationally manipulated as indicated by arrow A. The actuator 18 is disposed at a distal end of the handle 14,” see p. [0025].  By this interpretation, the operation receiving part (18) is journaled in a rotationally operable manner, as the operation receiving part (18) is fixed to the distal end of the handle (14) (i.e., a shaft) by a plain cylindrical bearing (i.e., threaded rod: 38, see Bolduc FIG. 3) and is operative to be rotationally manipulated.  Moreover, Bolduc teaches, “The gear [44] can engage the rack [42] and the reel [49] can be coupled to the gear [44] for rotation and translation relative to the rack [42],” see p. [0042].  By this interpretation, the rotating member (46) is journaled to the rack member (42) because the rotating member (46) is fixed by a plain cylindrical bearing (i.e., via pin: 52, see Bolduc FIG. 6) to interact with at least part of the housing (36) (i.e., a shaft; see p. [0036] discussing rack 42 is mounted to housing 36 and is stationary relative to other components of steering mechanism 16).
Under broadest reasonable interpretation, the Examiner is interpreting the term “integral” to mean “formed as a unit with another part” (Merriam-Webster Dictionary). Bolduc teaches, “…rotation by the actuator 18 (e.g., knob and internal components) translates the slider 40 in a generally proximal direction as illustrated by arrow S. formed as a unit with the operation receiving part (18).
Under broadest reasonable interpretation, the Examiner is interpreting the term “coaxial” to mean “having a common axis”.  By this interpretation, the pinion (44) is provided coaxially with the operation receiving part (18) because both components are three dimensional and share X, Y, and Z axes.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Webler et al. (US 20040059288 A1), as applied to claim 1 above, and further in view of Spivey et al. (US 20080312506 A1).

Regarding claims 7-8, Webler discloses the claimed invention substantially as claimed, as set forth above in claim 1.  However, Webler does not explicitly disclose: the medical device body has an easily bendable part in which flexibility of the medical device body is locally high such that the easily bendable part is formed in a region between the first3Application No. 16/624,604Second Preliminary Amendment operating line and the second operating line in the circumferential direction of the distal end part of the medical device body or a region located opposite to the region with respect to an axis of the medical device body; or the easily bendable part comprises a notched part formed on an outer surface side of the medical device body.  Spivey, in a similar field of endeavor, teaches a medical device (see FIG. 1, device: 10; i.e., an endoscopic device comprising a tensioning element and a flexible shaft, see Abstract) that has an easily bendable part (see FIG. 2A, flexible distal portion: 13) in which flexibility 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Webler to incorporate the teachings of Spivey by including an easily bendable part (taught by Spivey) to the medical device body (taught by Webler), in which flexibility of the medical device body is locally high such that the easily bendable part is formed in a region between the first and second operating lines in the circumferential direction of the distal end part of the medical device body, and wherein the easily bendable part comprises a notched part formed on an outer surface side of the medical device body, for the purpose of allowing the distal, elongate end of the medical device to easily flex and navigate through tortuous lumens within the patient’s body in order to treat target tissues (see Spivey p. [0003] and p. [0005]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Webler et al. (US 20040059288 A1).

Regarding claim 11, Webler teaches the claimed invention substantially as claimed, as set forth above in claim 9.  Webler does not explicitly disclose: a distance from a proximal end of the curved region to the distal end thereof is longer than a distance from the distal end of the curved region to the distal ends of the first operating line and the second operating line in the axial direction of the medical device body.  However, the Applicant discloses that adjusting the ratio of these two distances affects the flexibility of the medical device (see p. [0056] discussing if L2 is greater than L1, the device becomes more flexible; conversely, see p. [0057] discussing if L2 is less than L1, the device becomes less flexible); in other words, the claimed lengths are result effective variables in that they affect the degree of flexibility of the distal end.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Webler to incorporate a distance from a proximal end of the curved region to the distal end thereof that is longer than a distance from the distal end of the curved region to the distal ends of the first operating line and the second operating line in the axial direction of the medical device body, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  See MPEP § 2144.05 subsection II.B.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Webler et al. (US 20040059288 A1), as applied to claim 9 above, and further in view of Bolduc (US 20060100640 A1).


Regarding claim 12, Webler teaches:
The medical device (100) according to claim 9, further comprising: an annular member (see FIG. 1 and 31, single tendon sheath: 128) buried in the resin tube (116) at a distal end part of the curved region (i.e. section 108, see FIG. 1 and 31), wherein the annular member (128) has an external diameter smaller than the thickness of the resin tube (116) (evident from FIG. 31), and the first operating line (112a) and the second operating line (112b) are inserted through the annular member (128) (see p. [0059]).
However, Webler does not explicitly disclose: the annular member has a rigidity higher than a rigidity of the resin tube.  Bolduc, in a similar field of endeavor, teaches a medical device (i.e., a guide device, see Abstract) comprising an annular member (see FIG. 6B, tip reinforcing element: 40) buried in a resin tube (see FIG. 6B, cover: 42) at a distal end part of a curved region (see FIG. 6D-6E, tip reinforcing element: 40 is located near distal opening: 22 at the distal end part of the curved region of the guide tube: 12), wherein the annular member (40) has a rigidity higher than a rigidity of the resin tube (42) (necessarily, as Bolduc teaches the tip reinforcing element 40 serves to resist collapse or distortion of the main lumen during deflection as a result of pulling on the deflecting component 30, see p. [0053]; see also p. [0054] discussing tip reinforcing element 40 comprises a metallic ring, and p. [0056] discussing cover 42 is made of a polymer material, with its softest portion located at the distal portion of the guide tube—it is well known in the art that metals are generally more rigid than polymers).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Webler to incorporate the teachings of Bolduc by 

Regarding claim 13, Webler teaches:
The medical device (100) according to claim 12, wherein the medical device body (102, 104, 106, 108) comprises a first hollow tube (see FIG. 29, tendon sheath: 118) and a second hollow tube (see FIG. 29, tendon sheath: 120) that are buried in the resin tube (116) and allows the first operating line (112a) and the second operating line (112b) to be respectively inserted therethrough (see p. [0061]), the first hollow tube (118) and the second hollow tube (120) are inserted through the annular member (128), and in the curved region (i.e., section 106, see FIG. 1 and 31), the first hollow tube (118) and the second hollow tube (120) are curved (at an angle 2.theta, see p. [0059]) such that the first hollow tube (118) and the second hollow tube (120) approach each other in the circumferential direction of the medical device body (102, 104, 106, 108) gradually toward the distal end side (108) (evident from FIG. 1-2 and 30-31; see also p. [0059-0060] discussing tendon sheaths 118, 120 move together on the outer diameter of shaft 116 toward each other, such that ends of tendon 112 enter into a single tendon sheath 128 in section 108).

Claims 14-15 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Webler et al. (US 20040059288 A1), as applied to claim 1 above, and further in view of Oakley et al. (US 5413107 A).

Regarding claim 14, Webler discloses the claimed invention substantially as claimed, as set forth above in claim 1.  Webler teaches a first bending operating device (see FIG. 1, comprising pulley: 114 and pivot center: 110), wherein a plurality of operating lines (see FIG. 1, tendon: 112, comprised of sections 112a, 112b; see also p. [0055]) comprises a first operating line (see FIG. 1, tendon section: 112a) and a second operating line (see FIG. 1, tendon section: 112b) that are inserted in an axial direction of the medical device body (102,104, 106, 108) (evident from FIG. 1-2), the first bending operating device (114, 110) pulls the first operating line (112a) and the second operating line (112b) such that a first bending operation of the distal end part (see FIG. 1, distal end: 126) of the medical device body (102,104, 106, 108) is performed in a direction (see p. [0056]), and at the intermediate part (see FIG. 1, tendon section: 104) and the proximal end part (see FIG. 1, tendon section: 102) in the axial direction of the medical device body (102, 104, 106, 108), the first operating line (112a) and the second operating line (112b) extend in parallel such that the first operating line (112a) and the second operating line (112b) are spaced apart from each other in a circumferential direction of the medical device body (102, 104, 106, 108) (evident from FIG. 1-2 and 29; see also p. [0058] discussing tendon sheaths 118, 120, containing tendons 112a, 112b, are positioned 180° apart on the outer diameter of shaft 116), and at the distal end part (126) in the axial direction of the medical device body (102, 104, 106, 108), the first operating line (112a) and the second operating line (112b) are curved and joined together such that the first operating line (112a) and the 
However, Webler does not explicitly disclose: a second bending operating device or third and fourth operating lines that perform the above mentioned limitations, or a second bending operation of the distal end part of the medical device body that is performed in a direction different from a bending direction of the distal end part of the medical device body in the first bending operation.
Oakley, in a similar field of endeavor, teaches a medical device (i.e., an articulated ultrasonic probe for endoscopic examination, see Abstract) comprising a first bending operating device (see FIG. 2, control element: 22) and a second bending operating device (see FIG. 2, control element: 23), wherein a plurality of operating lines comprises a first, second, third, and fourth operating line (see FIG. 2-4, tension members 38 and 40 loop around control elements 23 and 22, respectively, see Page 8, Lines 18-25, creating four separate strands and distal ends of the tension members, as shown in FIG. 4) that are inserted in the axial direction of the medical device body (as shown in FIG. 4).  Oakley teaches at least one control element for controlling the articulation of an articulated section (16) of the probe; however, Oakley further teaches two control elements can be provided for separately controlling articulation of the probe in orthogonal planes (see Col. 7, Lines 12-17).
In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) and MPEP § 2144.04 subsection VI.B.

Regarding claim 15, Webler teaches the first operating line (112a) and the second operating line (112b) are pulled at a time by an operation on the bending operating device (114, 110) (see p. [0066]).  When modified according to the teachings of Oakley (see claim 14 above), the modified device of Webler necessarily teaches:
The medical device (100) according to claim 14, wherein the third operating line and the fourth operating line (akin to first operating line: 112a and second operating line: 112b, respectively) are pulled at a time by an operation on the second bending operating device (akin to first bending operating device: 114, 110) (see p. [0066]).

Regarding claim 23, Webler discloses the claimed invention substantially as claimed, as set forth above in claim 1.  Webler teaches a plurality of operating lines (see FIG. 1, tendon: 112, comprised of sections 112a, 112b; see also p. [0055]) includes a first operating line (see FIG. 1, tendon section: 112a) and a second operating line (see FIG. 1, tendon section: 112b) that are inserted in an axial direction of the medical device body (102,104, 106, 108) (evident from FIG. 1-2), a bending operating part (see FIG. 1, comprising pulley: 114 and pivot center: 110) that pulls the first operating line (112a) and the second operating line (112b) such that a bending operation of a distal end part (see FIG. 1, distal end: 126) of the medical device body (102, 104, 106, 108) is performed (see p. [0056]), wherein at the intermediate part (see FIG. 1, tendon section: 104) and the proximal end part (see FIG. 1, tendon section: 102) in the axial direction of the medical device body (102, 104, 106, 108), the first operating line (112a) and the second operating line (112b) extend in parallel such that the first operating line (112a) and the second operating line (112b) are spaced apart from each other in a circumferential direction of the medical device body (102, 104, 106, 108) (evident from FIG. 1-2 and 29; see also p. [0058] discussing tendon sheaths 118, 120, containing tendons 112a, 112b, are positioned 180° apart on the outer diameter of shaft 116), at the distal end part (126) in the axial direction of the medical device body (102, 104, 106, 108), the first operating line (112a) and the second operating line (112b) are curved and joined together such that the first operating line (112a) and the second operating line (112b) approach each other in the circumferential direction of the medical device body (102, 104, 106, 108) gradually toward a distal end side (see FIG. 1, section 108) (evident from FIG. 1-2 and 30-31; see also p. [0059-0060] discussing tendon sheaths 118, 120 move together on the outer 
However, Webler does not explicitly disclose: third and fourth operating lines that perform the above mentioned limitations, or an operation on the bending operating part allows the third operating line and the fourth operating line to be pulled and allows the distal end part of the medical device body to be bent in a direction different from a bending direction of the distal end part of the medical device body in the bending operation.
Oakley, in a similar field of endeavor, teaches a medical device (i.e., an articulated ultrasonic probe for endoscopic examination, see Abstract) comprising a first bending operating device (see FIG. 2, control element: 22) and a second bending operating device (see FIG. 2, control element: 23), wherein a plurality of operating lines comprises a first, second, third, and fourth operating line (see FIG. 2-4, tension members 38 and 40 loop around control elements 23 and 22, respectively, see Page 8, Lines 18-25, creating four separate strands and distal ends of the tension members, as shown in FIG. 4) that are inserted in the axial direction of the medical device body (as shown in FIG. 4).  Oakley teaches at least one control element for controlling the articulation of an articulated section (16) of the probe; however, Oakley further teaches two control elements can be provided for separately controlling articulation of the probe in orthogonal planes (see Col. 7, Lines 12-17).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the device of Webler to incorporate the teachings of Oakley by duplicating the first bending operating device and the first and second operating lines taught by Webler, thereby creating an integrated second bending In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) and MPEP § 2144.04 subsection VI.B.

Claims 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Webler et al. (US 20040059288 A1) in view of Oakley et al. (US 5413107 A), as applied to claim 14 above, and further in view of Bolduc et al. (US 20160206853 A1).

Regarding claim 19, Webler teaches the first bending operating device comprises a rotating member (see FIG. 1, pulley: 114) that is rotatably journaled (i.e., via pivot center: 110, see FIG. 1) and is engaged with the first operating line (112a) and the second operating line (112b) (see p. [0056]), and to which a proximal end part of the first operating line (112a) and a proximal end part of the second operating line (112b) are fixed (see p. [0061]).  When modified according to the teachings of Oakley (see claim 14 above), the modified device of Webler necessarily teaches:
The medical device (100) according to claim 14, wherein the second bending operating device (akin to first bending operating device: 114, 110) 
However, modified Webler does not explicitly disclose: a second moving mechanism that moves the second rotating member in a second pulling direction in which the third operating line and the fourth operating line are pulled, and an opposite direction opposite to the second pulling direction.
Bolduc, in a similar field of endeavor, teaches a medical device (i.e., an endovascular guide catheter, see Abstract), wherein a bending operating device (see FIG. 3, steering assembly: 17) comprises a rotating member (see FIG. 6, reel: 46) that is rotatably journaled (i.e., via pin: 52, see FIG. 5) and is engaged with an operating line (see FIG. 6, pull wire: 20) (see p. [0036]), and a moving mechanism (see FIG. 6, steering mechanism: 16, comprising threaded rod: 38, slider: 40, rack: 42, and gear: 44) that moves a rotating member (46) in a pulling direction in which an operating line (20) is pulled, and an opposite direction opposite to the pulling direction (see FIG. 5-6 and p. [0036] discussing rotation of the reel 46 causes the pull wire 20 to wind or unwind around the reel 46, depending on the direction of rotation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined device of Webler and 

Regarding claim 20, Webler teaches the first rotating member (see FIG. 1, pulley: 114) has a first engaging part engaged with the first operating line (see FIG. 1, tendon section: 112a) and the second operating line (see FIG. 1, tendon section: 112a), and the first engaging part is formed in a circular shape or circular-arc shape centered on a rotation center (see FIG. 1, pivot center: 110) of the first rotating member (114).  The Examiner points to FIG. 1-2 depicting the first and second operating lines (112a, 112b) engaged around the inner cylindrical column of the rotating member (114), see p. [0062], which the Examiner is interpreting as the claimed “engaging part”.  It is evident from FIG. 1-2 that this engaging part has a circular shape and is centered along a rotation center / “pivot center” (110).  When modified according to the teachings of Oakley (see claim 14 above), the modified device of Webler necessarily teaches:
The medical device (100) according to claim 19, wherein the second rotating member (akin to first rotating member: 114) has a second engaging part engaged with the third operating line (akin to first operating line: 112a) and the fourth operating line (akin to second operating line: 112b), and the second engaging part is formed7Application No. 16/624,604 Second Preliminary Amendmentin a circular shape or circular-arc shape 
The Examiner points to FIG. 1-2 depicting the first and second operating lines (112a, 112b) engaged around the inner cylindrical column of the rotating member (114), see p. [0062], which the Examiner is interpreting as the claimed “engaging part”, or, in this instance, when modified according to the teachings of Oakley (see claim 14 above), the “second engaging part".  It is evident from FIG. 1-2 that this engaging part has a circular shape and is centered along a rotation center / “pivot center” (110).

Regarding claim 21, when modified according to the teachings of Oakley (see claim 14 above), the modified device of Webler necessarily teaches the claimed invention substantially as claimed, as set forth above in claim 19.  However, Webler does not explicitly disclose: the second bending operating device includes a second operation receiving part that operates in response to a user's operation, and as power of the second operation receiving part is transmitted to the second rotating member via the second moving mechanism, the second rotating member moves in the second pulling direction and the direction opposite to the second pulling direction.
Bolduc, in a similar field of endeavor, teaches (see FIG. 3-4) a medical device (i.e., an endovascular guide catheter, see Abstract), wherein a bending operating device (steering assembly: 17) includes an operation receiving part (actuator: 18) that operates in response to a user's operation (see p. [0032]), and as power of the operation receiving part (18) is transmitted to a rotating member (reel: 46) via the moving mechanism (steering mechanism: 16, comprising threaded rod: 38, slider: 40, rack: 42, and gear: 44), the rotating member (46) moves in the pulling direction and the opposite direction (see wind or unwind around the reel 46, depending on the direction of rotation; see also p. [0038] discussing rotation of actuator 18 by a clinician translates the slider 40 in the proximal direction, the translation which, in turn, engages gear 44 along the rack 42 causing rotation of the gear 44 and the reel 46 relative to the slider 40 and the rack 42, thereby causing the pull wire to wind or unwind along the reel 46).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Webler to incorporate the teachings of Bolduc by using a second operation receiving part (i.e., an actuator) to transmit rotational power to the second rotating member (pulley) of Webler via the second moving mechanism of Bolduc in order to move the second rotating member (pulley) of Webler in the pulling direction and/or the opposite direction, for the purpose of allowing the operator to manually control the steering direction of the distal end of the medical device with minimal amount of manipulation (see Bolduc, p. [0005]).

Regarding claim 22, the combined device of Webler and Oakley (see combination above in claim 14) and further in view of Bolduc (see combination above in claim 21) teaches:
The medical device (100) according to claim 21, wherein the second operation receiving part (Bolduc: 18) is journaled in a rotationally operable manner (see Bolduc, p. [0025]), the second moving mechanism (Bolduc: 16) includes a second pinion (see Bolduc FIG. 6, gear: 44) provided integrally and coaxially with the second operation receiving part (Bolduc: journaled to the second rack member (Bolduc: 42, see p. [0042]).
Under broadest reasonable interpretation, the Examiner is interpreting the term “journaled” to mean “fixed by a plain cylindrical bearing to interact with a shaft or axle”.  Bolduc teaches, “The actuator 18 comprises a knob and internal components that can be rotationally manipulated as indicated by arrow A. The actuator 18 is disposed at a distal end of the handle 14,” see p. [0025].  By this interpretation, the operation receiving part (18) is journaled in a rotationally operable manner, as the operation receiving part (18) is fixed to the distal end of the handle (14) (i.e., a shaft) by a plain cylindrical bearing (i.e., threaded rod: 38, see Bolduc FIG. 3) and is operative to be rotationally manipulated.  Moreover, Bolduc teaches, “The gear [44] can engage the rack [42] and the reel [49] can be coupled to the gear [44] for rotation and translation relative to the rack [42],” see p. [0042].  By this interpretation, the rotating member (46) is journaled to the rack member (42) because the rotating member (46) is fixed by a plain cylindrical bearing (i.e., via pin: 52, see Bolduc FIG. 6) to interact with at least part of the housing (36) (i.e., a shaft; see p. [0036] discussing rack 42 is mounted to housing 36 and is stationary relative to other components of steering mechanism 16).
Under broadest reasonable interpretation, the Examiner is interpreting the term “integral” to mean “formed as a unit with another part” (Merriam-Webster Dictionary). formed as a unit with the operation receiving part (18).
Under broadest reasonable interpretation, the Examiner is interpreting the term “coaxial” to mean “having a common axis”.  By this interpretation, the pinion (44) is provided coaxially with the operation receiving part (18) because both components are three dimensional and share X, Y, and Z axes.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Webler et al. (US 20040059288 A1) and Oakley et al. (US 5413107 A), as applied to claim 23 above, and further in view of Freed et al. (US 20060252993 A1).

Regarding claim 24, the combined device of Webler and Oakley teaches the claimed invention, substantially as claimed, as set forth above in claim 23.  However, the combined device of Webler and Oakley does not explicitly disclose: the bending operating device includes a first rotating member, a second rotating member, and a third rotating member that are rotatably journaled, the first rotating member has a rotating shaft coupled to a first coupling region in the third rotating member, the second rotating member has a rotating shaft coupled to a second coupling region in the third rotating member, a proximal end part of the first operating line and a proximal end part of the second operating line are fixed to the first rotating member, a proximal end part of the third operating line and a proximal end part of the fourth operating line are fixed to the second rotating member, as the third rotating member rotates in one direction, the first rotating member is pulled and the first operating line and the second operating line are pulled such that the distal end part of the medical device body is bent, and as the third rotating member rotates in an opposite direction opposite to the one direction, the second rotating member is pulled and the third operating line and the fourth operating line are pulled such that the distal end part of the medical device body is bent in a direction different from the bending direction of the distal end part of the medical device9Application No. 16/624,604 Second Preliminary Amendmentbody in the bending operation.
Freed, in a similar field of endeavor, teaches a medical device with steering capabilities (see p. [0002]) comprising a bending operating device (see FIG. 12, steering mechanism: 224) that includes a first rotating member (see FIG. 12, inner pulley: 288), a second rotating member (see FIG. 12, outer pulley: 290), and a third rotating member (see FIG. 12, comprised of outer knob: 280 and inner knob: 284) that are rotatably journaled (see p. [0086]), the first rotating member (288) has a rotating shaft coupled to a first coupling region (see FIG. 12, inner rotary shaft: 300) in the third rotating member (280, 284), the second rotating member (290) has a rotating shaft coupled to a second coupling region (see FIG. 12, outer rotary shaft: 310) in the third rotating member (280, 284) (see p. [0086-0087]), a proximal end part of the first operating line and a proximal end part of the second operating line are fixed to the first rotating member (288) (see p. [0086] discussing the proximal end of one pair of steering wires 204 are connected to opposite sides of inner pulley 288 in a conventional manner), a proximal end part of the third operating line and a proximal end part of the fourth operating line are fixed to the second rotating member (290) (see p. [0087] discussing the proximal ends of the second 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Webler by replacing the bending operating device of Webler with the bending operating device taught by Freed, wherein the bending operative device of Freed is configured to perform all of the limitations of the claim listed above, for the purpose of allowing an operator to navigate the distal end part of the medical device body in two perpendicular planes (see Freed p. [0086-0087]), thereby improving the maneuverability of the medical device.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Webler et al. (US 20040059288 A1) and Oakley et al. (US 5413107 A), as applied to claim 23 above, and further in view of Jogasaki et al. (US 20170156711 A1).

Regarding claim 25, the combined device of Webler and Oakley teaches the claimed invention, substantially as claimed, as set forth above in claim 23.  The combined device of Webler and Oakley teaches the bending operating device (see FIG. 1, comprising pulley: 114 and pivot center: 110) includes a first rotating member (see FIG. 1, pulley: 114) and a second rotating member (akin to first rotating member: 114) that are rotatably journaled (i.e., via pivot center[s]: 110, see FIG. 1), wherein a proximal end part of the first operating line (see FIG. 1, tendon section: 112a) and a proximal end part of the second operating line (see FIG. 1, tendon section: 112b) are fixed to the first rotating member (114) (see p. [0061] discussing proximal ends of tendon sections 112 are secured to the pulley 114), and wherein a proximal end part of the third operating line (akin to first operating line: 112a) and a proximal end part of the fourth operating line (akin to second operating line: 112b) are fixed to the second rotating member (akin to first rotating member: 114) (see p. [0061]; necessarily, when combined with teachings of Oakley—see combination set forth above in claim 23).
However, the combined device of Webler and Oakley does not explicitly disclose: the bending operating device includes a third rotating member that is rotatably journaled, a pinion provided integrally and coaxially with the third rotating member, a first rack member to which a rotating shaft of the first rotating member is coupled and which moves forward and backward in an interlocking manner with the rotation of the pinion, and a second rack member to which a rotating shaft of the second rotating member is coupled and which moves forward and backward always in an opposite direction opposite to a forward/backward movement direction of the first rack member in an interlocking manner with the rotation of the pinion, as the third rotating member rotates in one direction, the first rotating member is pulled via the first rack member and the first operating line and the second operating line are pulled, thereby bending such that the distal end part of the medical device body is bent, and as the third rotating member rotates in an opposite direction opposite to the one direction, the second rotating member is pulled via the second rack member and the third operating line and the fourth operating line are pulled, such that the distal end part of the medical device body is bent in a direction different from the bending direction of the distal end part of the medical device body in the bending operation.
	Jogasaki, in a similar field of endeavor, teaches a steerable distal end of an endoscope (see p. [0004]) comprising a bending operating device (see FIG. 1, treatment-tool driving device: 1) that includes a rotating member (see FIG. 7, spline shaft: 26) that is rotatably journaled (see p. [0052] discussing motor 25 is configured to be inserted into spline holes 14 of pinion gears 9 in order to engage with / rotate the pinion gears 9), a pinion (see FIG. 7, two pinion gears: 9, coupled together by insertion of spline shaft 26, see p. [0052]) provided integrally and coaxially with the rotating member (26) (under broadest reasonable interpretation, the Examiner is interpreting the term “integral” to mean “formed as a unit with another part” [Merriam-Webster Dictionary] and “coaxial” to mean “sharing a common axis”; this configuration is evident from FIG. 7-8), a first rack member (see FIG. 1, first rack gear: 7 on the left) which moves forward and backward in an interlocking manner with the rotation of the pinion (9), and a second rack member (see FIG. 1, second rack gear: 7 on the right) which moves forward and backward always in an opposite direction opposite to a forward/backward movement direction of the first rack member (7) in an interlocking manner with the rotation of the pinion (9) (see p. [0052] by means of driving of the motor, meaning the rack gears 7 will move in opposite opposing directions should motor 25 impart power in an opposite direction to pinion gears 9; also see p. [0053] discussing imparting tensile force to the wires 2 via the motor 25 allows the operator to drive—i.e., move and/or bend—joints or the like of the treatment tool 3).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Webler and Oakley to incorporate the teachings of Jogasaki by including a third rotating member, a pinion, and first and second rack members (taught by Jogasaki) to the device, wherein the rotating shafts (Webler: 110) of the first and second rotating members (Webler: 114) are coupled to the first and second rack members (Jogasaki: 7), and as the third rotating member (Jogasaki: 26) rotates in one direction, the first rotating member (Webler: 114) is pulled via the first rack member (Jogasaki: 7) and the first operating line (Webler: 112a) and the second operating line (Webler: 112b) are pulled, such that the distal end part (Webler: 108) of the medical device body is bent (set forth above in claim 23), and as the third 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily J Becker whose telephone number is 571-272-6314. The examiner can normally be reached Mon-Thu 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

/EMILY J BECKER/Examiner, Art Unit 3783    

/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783